 



Exhibit 10.9

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
November 29, 2000 by and between United Therapeutics Corporation (the “Company”)
and Roger Jeffs, Ph.D. (the “Executive”).

     WHEREAS, the Company currently employs the Executive as its Vice President
of Research, Development & Medical and Executive shall continue in this capacity
until commencement of the Initial Term in accordance with Section 2 below;

     WHEREAS, the Company desires to promote the Executive, and the Executive is
willing to accept such promotion from the Company, subject to the terms and
conditions herein set forth; and

     WHEREAS, the parties desire this Agreement to supersede and replace all
previous agreements for employment entered into between the Company and
Executive.

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows.

     1.     Employment. Upon the other terms and conditions hereinafter stated,
the Company agrees to employ the Executive and the Executive agrees to accept
employment by the Company for the term set forth in Section 2 hereof and in the
position and with the duties and responsibilities set forth in Section 3 hereof.
Executive warrants that he is under no restriction that would prevent him from
entering into this Agreement and from complying with all of its provisions to
their fullest extent.

     2.     Term. The employment of the Executive by the Company will commence
immediately upon the retirement of James W. Crow, Ph.D. from his position as
President and COO of the Company and end on the fifth anniversary of such date
(the “Initial Term”), and thereafter shall continue from year to year for
additional one-year terms (the “Additional Terms”), unless and until either
party shall give notice of such party’s intent to terminate not less than 30
days prior to the end of the then-current Initial Term or Additional Term, which
termination shall be effective at the expiration of said term, or until sooner
terminated as hereinafter set forth.

     3.     Position and Duties. Prior to commencement of the Initial Term, the
Executive shall continue to provide services as the Company’s Vice President of
Research, Development & Medical. Upon commencement of the Initial Term,
Executive shall serve as President and COO, with such duties and
responsibilities as are normally performed by the President and COO of a
biotechnology company and as otherwise assigned by the Board of Directors from
time to time that are not inconsistent with duties and responsibilities as are
normally performed by the President and COO. The Executive shall have primary
responsibility for the operations of the Company’s Research Triangle

 



--------------------------------------------------------------------------------



 



Park, N.C. office and management of all prostacyclin drug development programs.
Executive is expected to continue the Company’s development of its UT-15 and
Beraprost compounds for PH and PVD, as well as follow-on sustained release and
pegylated molecules for PH, PVD and one new major indication to be determined by
the Company. The Executive shall at all times exert his best efforts and loyalty
on behalf of the Company and shall devote full time and attention to such
employment. The Executive agrees to abide by all employment guidelines and
policies as may be developed from time to time by the Company, including,
without limitation, the United Therapeutics Corporation Company Manual and the
United Therapeutics Corporation Securities Trades by Company Personnel Policy.

     4.     Compensation and Related Matters. Effective January 1, 2001, the
Company shall provide the following compensation and benefits to the Executive:

           (a)    The Company shall pay to the Executive an annual base salary
of Two Hundred Fifty Thousand Dollars ($250,000) (the “Base Salary”), such
annual base salary to be increased by a minimum of 10% on each anniversary of
the term of Executive’s employment hereunder. The Base Salary shall be payable
semi-monthly or in such other installments as shall be consistent with the
Company’s payroll procedures. The Company shall deduct and withhold all
necessary social security and withholding taxes and any other similar sums
required by law or authorized by the Executive with respect to payment of the
Base Salary and all other amounts and benefits payable under this Agreement.

           (b)    The Executive shall be entitled to participate in any group
life, disability and medical insurance or other benefit plan or arrangement
available generally to the employees of the Company as determined by the Board
of Directors.

           (c)    The Executive shall be entitled to receive 125,000 incentive
stock options at the NASDAQ closing price of the Company’s common stock on
January 2, 2001, vesting as follows:



          (i)     25,000 shares shall immediately vest as of January 1, 2001;  
          (ii)    25,000 shares on each of the next four anniversaries of the
commencement of the Initial Term.

           (d)    All Options previously awarded Executive, whether under any
prior agreement or otherwise, shall be unaffected by this Agreement.

           (e)    The Company shall lease for Executive’s use a luxury class car
of Executive’s choosing, with a monthly lease payment not to exceed $1,000.

           (f)    The Company shall recommend to the Board of Directors that
Executive be elected to the Board of Directors to fill the next
employee-director vacancy that occurs.

 



--------------------------------------------------------------------------------



 



     5.     Expenses. The Executive shall be reimbursed by the Company for
reasonable travel and other expenses which are incurred and accounted for in
accordance with the Company’s normal practices.

     6.     Vacation. The Executive shall be entitled to vacation at such time
or times and for such period or periods as shall be mutually agreed upon by the
Executive and the Board of Directors.

     7.     Termination of Employment.

           (a)    The Executive’s employment hereunder shall terminate upon the
Executive’s death.

           (b)    The Company may terminate the Executive’s employment hereunder
as set forth in Section 2 above, and under the following circumstances:

                 (i)    If, as a result of the Executive’s incapacity due or
other disability owing to physical or mental illness, the Executive shall have
been unable to perform all of the Executive’s material duties hereunder by
reason of illness, or physical or mental disability or other similar capacity,
which inability shall continue for more than two (2) consecutive months, the
Company may terminate the Executive’s employment hereunder.

                 (ii)    The Company may terminate the Executive’s employment
hereunder for “Cause.” For purposes of this Agreement, the Company shall have
“Cause” to terminate the Executive’s employment hereunder upon the (A) failure
of the Executive (other than for reasons described in Sections 7(a) and 7(b)(i)
hereof) to perform or observe any of the material terms or provisions of this
Agreement; (B) negligent or unsatisfactory performance of the Executive’s duties
under this Agreement and the failure of the Executive, within 10 days after
receipt of notice from the Company setting forth in reasonable detail the nature
of the Executive’s negligent or unsatisfactory performance, (i) to provide the
Company with a reasonably satisfactory explanation of the Executive’s actions
(or inaction) and (ii) to correct to the satisfaction of the Company any
reasonably identified deficiencies; (C) employment- or profession-related
misconduct or other employment- or profession-related similar action on the part
of the Executive; (D) conviction of the Executive of a crime involving a felony,
fraud, embezzlement or the like; or (E) misappropriation of the Company funds or
misuse of the Company’s assets by Executive.

           (c)    Any termination of the Executive’s employment by the Company
or by the Executive (other than pursuant to Section 7(a) hereof) shall be
communicated by written “Notice of Termination” to the other party hereto in
accordance with Section 10(c) hereof, which shall indicate the specific
termination provision in this Agreement relied upon, if any, and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

           (d)    For purposes of this Agreement, the “Date of Termination”
shall mean (i) if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death; (ii) if the Executive’s employment is
terminated pursuant to Section

 



--------------------------------------------------------------------------------



 



7(b)(i) hereof, thirty (30) days after the Notice of Termination; provided, that
the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such thirty (30) day period; (iii) if the
Executive’s employment is terminated pursuant to Section 7(b)(ii) hereof, the
date specified in the Notice of Termination (which date, in the case of
termination of Executive’s employment solely pursuant to clause (B) of
Section 7(b)(ii) by reason of inadequate performance, shall not be sooner than
thirty (30) days from the date of the Notice of Termination); and (iv) if the
Executive’s employment is terminated for any other reason, the date on which the
Notice of Termination is given.

     8.     Compensation Upon Termination.

           (a)    If the Executive’s employment is terminated by the Executive’s
death, the Company shall pay to the Executive’s estate or as may be directed by
the legal representatives of such estate, the Executive’s full Base Salary
through the Date of Termination at the rate in effect at the time of the
Executive’s death and all other unpaid amounts, if any, to which the Executive
is entitled as of such date in connection with any fringe benefits or under any
incentive compensation plan or program of the Company pursuant to Section 4(c)
hereof, at the time such payments are due.

           (b)    During any period that the Executive fails to perform the
Executive’s duties hereunder solely as a result of incapacity due to physical or
mental illness (“disability period”), the Executive shall continue to receive
the Executive’s full base salary through the Date of Termination at the rate in
effect at the time the Notice of Termination is given and all other unpaid
amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits or under any incentive
compensation plan or program of the Company hereof, at the time such payments
are due; provided that payments so made to the Executive during the disability
period shall be reduced by the sum of the amounts, if any, payable to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Company and which amounts were not previously applied to reduce any
such payment.

           (c)    If the Executive shall terminate the Executive’s employment or
the Company terminates the Executive’s employment for Cause as provided in
Section 7(b)(ii) hereof, the Company shall pay the Executive the Executive’s
full Base Salary through the Date of Termination at the rate in effect at the
time the Notice of Termination is given, and the Company shall have no further
obligations to the to the Executive under this Agreement.

           (d)    If (i) the Company terminates the Executive’s employment
without Cause, or (ii) the Executive’s employment is terminated as a result of
the transfer of control of the Company by acquisition, merger, hostile takeover
or for any other reason whatsoever, or (iii) Executive’s authority and
responsibilities are materially diminished without cause relating to the
performance of Executive’s services hereunder and Executive terminates this
Agreement as a result of such unjustified diminution of authority, then should
any of the foregoing events occur, the Company shall pay to Executive a lump-sum
amount equal to the greater of either
(a)  the amount Executive would have been entitled to receive in Base Salary for
the time remaining in Executive’s then current term of employment (either
Initial Term or Additional

 



--------------------------------------------------------------------------------



 



Term), or (b) an amount equal to two years of Base Salary. Such payment shall be
fully due and payable to Executive in a lump sum upon Executive’s Date of
Termination. Additionally, in the event of termination contemplated in this
Section 8(d), all options granted to Executive pursuant to Section 4(c) shall
immediately vest in Executive.

     9.     Intellectual Property Rights. Because of the highly specialized and
technical nature of the business of the Company and the nature and scope of
Executive’s employment, Executive agrees that any and all rights, title, and
interest, including but not limited to domestic and foreign patents, copyrights,
trademarks and trade secrets, in and to all inventions, processes, computer
programs, photographic, written or artistic works, or other forms of
intellectual property (“Intellectual Property”) which employee makes, conceives,
reduces to practice or develops, in whole or in part, during the term of this
Agreement in the furtherance of the Company’s business and in connection with
specific Company projects as defined in Paragraph 9 below (whether or not made
during the hours of employment or with the use of Company’s materials,
facilities or personnel, either solely or jointly with others), or after
termination of employment if such Intellectual Property is based upon
Confidential Information, shall be the sole and exclusive property of the
Company, and its respective successors, licensees, and assigns. In full
consideration of the compensation provided to Executive by the Company,
Executive agrees to each and all of the following:

           (a)    Work Made for Hire. Executive acknowledges and agrees that all
works of authorship created by Executive as an employee of the Company is a
commissioned “work for hire” within the meaning of United States copyright law
which will be owned solely and exclusively by the Company. If the work is
determined not to be a “work for hire” or such doctrine is not effective,
Executive hereby irrevocably assigns, conveys and otherwise transfers to the
Company, and its respective successors, licensees, and assigns, all right, title
and interest worldwide in and to the work and all proprietary rights therein,
including, without limitation, all copyrights, trademarks, design patents, trade
secret rights, moral rights, and all contract and licensing rights, and all
claims and causes of action with respect to any of the foregoing, whether now
known or hereafter to become known. In the event that Executive has any right in
the work which cannot be assigned, Executive agrees to waive enforcement
worldwide of such right against the Company, its distributors and licensees or,
if necessary, exclusively license such right, worldwide to the Company with the
right to sublicense. These rights are assignable by the Company. Executive has
not and hereby does not transfer any Intellectual Property rights owned or held
solely by Executive to the Company relating to periods prior to the date of this
Agreement and retains all rights to same provided, however, that Executive
acknowledges that Intellectual Property rights that he created as an employee of
the United Therapeutics Corporation prior to the date of this Agreement, and not
otherwise previously assigned or transferred prior to the date of this Agreement
are solely owned by the Company as a work made for hire.

           (b)    Original Work. Executive agrees that Executive will not
include any copyrighted or patented material owned by a third party in any
written, copyrightable or patentable material furnished or delivered by
Executive under this Agreement without the unconditional written consent of the
copyright or patent owner unless specific written approval of the Company for
inclusions of such copyrighted or patented material is secured in advance.
Executive also agrees that all work (or tangible expression of an idea) that

 



--------------------------------------------------------------------------------



 



Executive creates or contributes to the Company in the course of Executive’s
employment hereunder will be created solely by Executive, will be original to
Executive, and will be free of any third party claims or interests.

           (c)    Applications for Patent, Copyrights and Trademarks. Executive
shall, if the Company so decides at its sole discretion and expense, apply for
United States and foreign letters patent, copyrights, and/or trademarks, either
in Executive’s name or as the Company in its sole discretion may direct.
Executive hereby grants the Company the exclusive right, and appoints the
Company as Executive’s attorney-in-fact, to execute and prosecute an application
for domestic and/or foreign patent or other statutory protection, and Executive
shall execute and deliver to the Company, without charge to the Company but at
the Company’s expense, such other documents of registration and recordation, and
do such other acts, such as give testimony in support of Executive’s
inventorship, as may be necessary in the opinion of the Company to vest in the
Company or any other party nominated by the Company, or otherwise to protect,
the exclusive rights conveyed and/or granted to the Company pursuant to this
Agreement. Executive’s duty to support the Company’s claim of rights in patents,
copyrights, or trademarks claimed by the Company, and resulting from Executive’s
service to the Company as its employee, shall continue for the life of any such
patent, copyright or trademark.

           (d)    Assignment Except as otherwise may be agreed by the parties in
a signed writing, Executive agrees to assign to the Company and its respective
successors, licensees, and assigns, all of Executive’s rights, title and
interests in and to the Intellectual Property governed by this Agreement and all
rights, title, and interests in and to United States and foreign letters patent,
copyrights, and trademarks resulting therefrom. Executive acknowledges this
provision and understands fully its implications and meaning.

           (e)    Use. The Company and its respective successors, licensees, and
assigns, shall have the sole and exclusive right to practice, or to make, use or
sell products, processes or services derived from any discoveries or creations
within the scope of this Agreement or created by Executive and covered by the
terms of this Agreement, whether or not patentable or copyrightable under the
laws of any jurisdiction, or protected by the trade secret laws of any
jurisdiction.

           (f)    Trade Secret Protection. In the event that the Company decides
not to pursue patent, copyright or trademark protection for any discovery or
creation made by Executive, and instead decides to protect the discovery or
creation pursuant to the trade secret laws of any jurisdiction, such decision
shall not be construed as a waiver of the Company’s rights pursuant to this
Agreement. At the Company’s expense, Executive shall also take whatever steps
are necessary to sustain the Company’s claim to such trade secrets, including
but not limited to: (a) maintaining the confidential nature of any such
discoveries or creations; and (b) testifying and providing other support and
substantiation for the Company’s claims with regard to the discovery or
creation.

           (g)    Reports. With respect to discoveries made by Executive covered
by the terms of this Agreement, Executive shall maintain notebooks and other
records adequate to describe such discovery to others conversant in the subject
of the technology and to

 



--------------------------------------------------------------------------------



 



establish the date and circumstances of Executive’s discovery. Executive shall
notify the Company’s General Counsel of any such discoveries and shall make
copies of all documents or reports relating to such discoveries available to the
Company. Any such discovery shall be reported to the Company’s General Counsel
regardless of whether, in Executive’s opinion, a given discovery is of value to
the Company, or is protectable under patent, copyright or the laws of any
jurisdiction.

           (h)    Infringement Actions. In the event that the Company shall
bring an infringement suit against any third parties or shall be sued by any
third parties as a result of Executive’s authorship or creation, including any
addition and/or modification of the aforementioned items of Confidential
Information, Executive agrees to cooperate reasonably without charge to the
Company, but at its request and expense, in defending against or prosecuting any
such suit. This right shall be cumulative to any other rights of the Company
hereunder.

     10.     Obligation of Confidentiality and Non-Competition.

           (a)    Executive agrees that Executive has a fiduciary duty to the
Company and that Executive shall hold in confidence and shall not, except in the
course of performing Executive’s employment obligations or pursuant to written
authorization from the Company, at any time during or for three years after
termination of Executive’s relationship with the Company knowingly (a) directly
or indirectly reveal, report, publish, disclose or transfer the Confidential
Information or any part thereof to any person or entity; (b) use any of the
Confidential Information or any part thereof for any purpose other than for the
benefit of the Company; (c) assist any person or entity other than the Company
to secure any benefit from the Confidential Information or any part thereof or
(d) solicit (on Executive’s behalf or on behalf of any third party) any employee
of the Company for the purpose of providing services or products which Executive
is prohibited from providing hereunder.

           (b)    Executive agrees that all Confidential Information, as defined
below, shall belong exclusively and without any additional compensation to the
Company. For the purposes of this Agreement, “Confidential Information” shall
mean each of the following: (a) any information or material proprietary to the
Company or designated as confidential either orally or in writing by the
Company; and (b) any information not generally known by non- Company personnel;
and (c) any information which Executive should know the Company would not care
to have revealed to others or used in competition with the Company; and (d) any
information which Executive made or makes, conceived or conceives, developed or
develops or obtained or obtains knowledge or access through or as a result of
Executive’s relationship with the Company (including information received,
originated, discovered or developed in whole or in part by Executive) from the
initial date of Executive’s employment with the Company.

           (c)    Executive agrees not to accept employment from, nor render
services in any capacity for, nor have any other business relationships with,
nor engage in any business activity in which it would be useful or helpful to
Executive or others with whom he is associated for Executive to use or disclose
Confidential Information of the Company with, a person or entity engaged in a
business located anywhere in the world which directly

 



--------------------------------------------------------------------------------



 



competes with the Company’s then existing or planned business a period of one
(1) year following Executive’s last receipt of compensation from the Company,
whether the termination of Executive’s employment by either party was with or
without Cause. A person or entity directly competes with the Company’s then
existing or planned business if such individual or entity is engaged in, or
about to become engaged in, research on, or development, production,
manufacture, marketing, merchandising, leasing, selling, licensing, servicing or
promotion of a Competing Product. As used in this Agreement, a “Competing
Product” means any product, technology, process, system or service, in existence
or under development, of any person or organization other than the Company which
is the same as, similar to, competes with or has a usage allied to a product,
technology, process, system or service in existence or planned by the Company as
of the termination of Executive’s employment hereunder. The parties acknowledge
that the Company’s business after the date of this Agreement may evolve into
other or additional areas and activities. Executive and the Company agree that
the terms of this Section 10(c) relating to non-competition are reasonable in
scope and length and are necessary for the protection of the Company. In the
event that a court finds the scope of this provision to be unreasonably broad or
if the length of time of this provision is found to be unreasonably long, an
arbitrator or court, as applicable, shall narrow the scope or shorten the length
of time to the extent required to render the provision reasonable and
enforceable and shall enforce the provision as so narrowed.

           (d)    While employed by the Company and for a period of one (1) year
following Executive’s last receipt of compensation from the Company, whether the
termination of Executive’s employment by either party was with or without Cause,
the Executive will not hire, induce, attempt to hire, assist in hiring, or cause
to be hired, directly or indirectly, by another person or organization, any
person who was an employee or a contractor of the Company. In addition, for the
same period, the Executive shall not identify, or furnish any information about,
any other employee of the Company to any other person or organization for the
purpose of assisting or facilitating the hiring efforts of such other person or
organization.

     11.     Miscellaneous.

           (a)    Entire Agreement. This Agreement contains the entire agreement
between the parties hereto relating to the subject matter hereof, and this
Agreement supersedes all prior understandings and agreements, whether oral or
written, relating to the employment of the Executive by the Company.

           (b)    Assignment. This Agreement shall not be assignable or
otherwise transferable by either party hereto, but any amounts owing to
Executive upon the Executive’s death shall inure to the benefit of the
Executive’s heirs, legatees, legal representatives, executor or administrator.
Notwithstanding the foregoing, this Agreement applies with the prior written
consent of the Executive, which consent shall not be unreasonably withheld. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and any such respective heirs, legatees, executors, administrators,
representatives, successors and assigns.

 



--------------------------------------------------------------------------------



 



     (c)  Notices. All notices, demands, requests or other communications which
may be, or are required to be given, served or sent by any party to any party
pursuant to this Agreement shall be in writing and shall be mailed by first
class, registered or certified mail, return receipt requested, postage prepaid,
or transmitted by hand delivery, telegram or telex and addressed as follows:

        If to the Executive:   Roger Jeffs, Ph.D.
85416 Dudley
Chapel Hill, NC 27514

If to the Company:       United Therapeutics Corporation
1110 Spring Street
Silver Spring, Maryland 20910       Attn: Martine A. Rothblatt, CEO       With a
copy to:       Paul A. Mahon, Esq.
United Therapeutics Corporation
1110 Spring Street
Silver Spring, Maryland 20910

           (d)    Amendment; Waiver. This Agreement shall not be amended,
altered, modified or discharged except by an instrument in writing duly executed
by the Executive and the Company. Neither the waiver by the parties hereto of a
breach of, or default under, any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any such provisions,
rights or privileges hereunder.

           (e)    Severability. The invalidity or unenforceabilty of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

           (f)    Applicable Law. This Agreement and the rights and obligations
of the parties under this Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of Maryland, exclusive of the
choice-of-laws rules thereunder.

           (g)    Survival. It is the express intention and agreement of the
parties hereto that the provisions of Sections 7, 8, 9, and 10 hereof shall
survive the termination of employment of the Executive. In addition, all
obligations of the Company to make payments hereunder shall survive any
termination of this Agreement on the terms and conditions set forth.

 



--------------------------------------------------------------------------------



 



           (h)    Execution. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of, or on behalf of, each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts. All counterparts shall collectively
constitute a single agreement. It shall not be necessary in making proof of this
Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or
have caused this Agreement to be duly executed on their behalf, as of the date
first above written.



  United Therapeutics Corporation

      /s/ Roger Jeffs   /s/ Martine Rothblatt

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Roger Jeffs, Ph.D.   Martine A. Rothblatt, CEO

 